 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   614 SHADY LANE, LLC,                              Case No.: 19-cv-2115-AJB-MDD
12                                    Plaintiff,
                                                       ORDER:
13   v.
     ANTOINETTE ROAN, DERELL                           (1) SUA SPONTE REMANDING THE
14
     MCKELVEY, and TANISHA                             CASE BACK TO SAN DIEGO
15   MACKELVEY,                                        SUPERIOR COURT;
16                                 Defendants.         (2) DENYING DEFENDANT’S
17                                                     MOTION FOR LEAVE TO
                                                       PROCEED IN FORMA PAUPERIS;
18
                                                       AND
19
                                                       (3) DENYING PLAINTIFF’S EX
20
                                                       PARTE APPLICATION FOR AN
21                                                     ORDER SHORTENING TIME ON
                                                       MOTION TO REMAND
22
23                                                     (Doc. Nos. 3, 5)
24
25         Defendants Antoinette Roan, Derell McKelvey, and Tanisha Mackelvey removed
26   the current unlawful detainer case to federal court. (Doc. No. 1.) Although no motion to
27   remand has been filed, the Court has a continuous duty to evaluate its jurisdiction over
28   cases. Fed. R. Civ. P. 12(g)(3). Thus, for the reasons herein, the Court REMANDS this
                                                   1

                                                                            19-cv-2115-AJB-MDD
 1   action back to San Diego Superior Court and DENIES Defendants’ motion for leave to
 2   proceed in forma pauperis as moot and DENIES Plaintiff’s ex parte application for an
 3   order shortening time on motion to remand as moot.1
 4                                           I.      DISCUSSION
 5          Congress has authorized a defendant to remove a civil action from state court to
 6   federal court. 28 U.S.C. §1441. However, the removing party “always has the burden of
 7   establishing that removal was proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
 8   1992). The district court must remand any case previously removed from a state court “if
 9   at any time before final judgment it appears that the district court lacks subject matter
10   jurisdiction.” 28 U.S.C. §1447(c). Moreover, there is a strong presumption against removal
11   jurisdiction. Thus, doubts as to whether the federal court has subject matter jurisdiction
12   must be resolved in favor of remand. See Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir.
13   1996); see also Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there is any
14   doubt as to the right of removal in the first instance.”).
15          Although Plaintiff has not moved the Court to remand, “a district court’s duty to
16   establish subject matter jurisdiction is not contingent upon the parties’ arguments.” See
17   United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 966 (9th Cir. 2004).
18   Courts may consider the issue sua sponte. Demery v. Kupperman, 735 F.2d 1139, 1149 n.8
19   (9th Cir. 1984). Indeed, the Supreme Court has emphasized that “district courts have an
20   ‘independent obligation to address subject-matter jurisdiction sua sponte.’” Grupo
21   Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 593 (2004) (quoting United States v. S.
22   Cal. Edison Co., 300 F. Supp. 2d 964, 972 (E.D. Cal. 2004)).
23          Defendants’ Notice of Removal asserts that this Court has jurisdiction under
24   28 U.S.C. §§ 1331 and 1441. The federal statute cited raises federal question jurisdiction.
25   For the reasons explained below, the Court does not have federal question jurisdiction nor
26
27
     1
       The Court notes that while Plaintiff filed an ex parte application for an order shortening time on motion
28   to remand, Plaintiff never actually filed a motion to remand the action.
                                                         2

                                                                                            19-cv-2115-AJB-MDD
 1   diversity jurisdiction over this action.
 2         Here, Defendants’ current Notice of Removal is brought under 28 U.S.C. § 1331
 3   alleging that there is federal question jurisdiction. Specifically, Defendants simply state
 4   that a “federal question exists because Defendant’s Demurrer, a pleading depend [sic] on
 5   the determination of Defendant’s rights and Plaintiff’s duties under federal law.” (Doc. No.
 6   1 at 2.) However, Plaintiff’s unlawful detainer complaint does not establish federal
 7   question jurisdiction. Defendants might assert a federal defense; however, a federal defense
 8   alone is insufficient to establish federal question jurisdiction. See Caterpillar, Inc. v.
 9   Williams, 482 U.S. 386, 392 (1987). Furthermore, diversity jurisdiction cannot be
10   established as there is no diversity of citizenship amongst the parties and the amount in
11   controversy is less than $75,000.
12         As the Court does not have subject matter jurisdiction, Defendants’ motion to
13   proceed in forma pauperis is moot as well as Plaintiff’s ex parte application for an order
14   shortening time on motion to remand.
15                                       II.    CONCLUSION
16         Because Defendant cannot establish federal jurisdiction, removal was improper. The
17   Court REMANDS the case back to San Diego Superior Court for lack of subject matter
18   jurisdiction, DENIES Defendants’ motion to proceed in forma pauperis as moot and
19   DENIES Plaintiff’s ex parte application for an order shortening time on motion to remand
20   as moot. The Court Clerk is ordered to then close the case.
21         IT IS SO ORDERED.
22   Dated: December 2, 2019
23
24
25
26
27
28
                                                  3

                                                                               19-cv-2115-AJB-MDD
